EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Philip Conrad on 06/08/2021.
The application has been amended as follows: 
Cancel claims 8-11 and 13-18.

Allowable Subject Matter
Claims 1-7, 12 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest that wherein a peptide mass defect diagram (PMD) is created from an average spectrum formed over a plurality of spectra of a MALDI measurement, including determining a list of local maxima and their respective m/z values, wherein for each m/z value a deviation from a respective nearest mass corresponding to a theoretical peptide mass model is determined, determining for every m/z value ma nominal mass mN for which a modulus of the deviation between m and the mass expected according to the theoretical peptide mass model mp(mN) is minimized, wherein a minimum deviation can assume values from -0.5 to 0.5, and entering positions of local maxima into the diagram whose horizontal axis corresponds to the mass or the m/z value, and on whose vertical axis the deviation from the theoretical peptide mass model determined above is plotted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797